SITAFTER, J.
The court, on evidence which we deem sufficient, found all the facts necessary to vest a good possessory title in the plaintiff to the lot sued for; and further *161found 'the ouster and unlawful withholding complained of. The defendants claimed under a prior entry by Palmer. But Palmer’s deed to Hancock did not, as the court very properly held, include the premises demanded; and furthermore the record shows that, if Palmer once had possession of the lot, he and his associate Stickney both abandoned it two years at least prior do the plaintiff’s entry. The objection that the court did not pass on all the issues is not well founded. They are all responded to in effect in the findings.
Judgment affirmed.
We concur: Sanderson, C. J.; Sawyer, J.; Rhodes, J.; Currey, J.